
	
		II
		110th CONGRESS
		1st Session
		S. 47
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Ensign (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a Law Enforcement Assistance Force in the
		  Department of Homeland Security to facilitate the contributions of retired law
		  enforcement officers during major disasters.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Law Enforcement Assistance Force
			 Act of 2007 or the LEAF Act.
		2.Law Enforcement
			 Assistance Force
			(a)EstablishmentThe
			 Secretary of Homeland Security (referred to in this Act as the
			 Secretary) shall establish a Law Enforcement Assistance Force to
			 facilitate the contributions of retired law enforcement officers and agents
			 during major disasters.
			(b)Eligible
			 participantsAn individual may participate in the Law Enforcement
			 Assistance Force if the individual—
				(1)has experience
			 working as an officer or agent for a public law enforcement agency and left the
			 agency in good standing;
				(2)holds current
			 certifications for firearms, first aid, and such other skills determined
			 necessary by the Secretary;
				(3)submits to the
			 Secretary an application, at such time, in such manner, and accompanied by such
			 information as the Secretary may reasonably require, that authorizes the
			 Secretary to review the law enforcement service record of the individual;
			 and
				(4)meets such other
			 qualifications as the Secretary may require.
				(c)Liability;
			 supervisionEach participant in the Law Enforcement Assistance
			 Force shall—
				(1)be protected from
			 civil liability to the same extent as employees of the Department of Homeland
			 Security; and
				(2)upon acceptance
			 of an assignment under this section—
					(A)be detailed to a
			 Federal, State, or local government law enforcement agency;
					(B)work under the
			 direct supervision of an officer or agent of such agency; and
					(C)notwithstanding
			 any State or local law requiring specific qualifications for law enforcement
			 officers, be deputized to perform the duties of a law enforcement
			 officer.
					(d)Mobilization
				(1)In
			 generalIn the event of a major disaster (as defined in section
			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122)) the Secretary, after consultation with appropriate Federal,
			 State, and local government law enforcement agencies, may request eligible
			 participants to volunteer to assist the efforts of those agencies responding to
			 such emergency and assign each willing participant to a specific law
			 enforcement agency.
				(2)AcceptanceIf
			 the eligible participant accepts an assignment under this subsection, the
			 participant shall agree to remain in such assignment for a period equal to not
			 less than the shorter of—
					(A)the period during
			 which the law enforcement agency needs the services of such participant;
			 or
					(B)30 days.
					(3)RefusalAn
			 eligible participant may refuse an assignment under this subsection without any
			 adverse consequences.
				(e)Expenses
				(1)In
			 generalEach participant shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for employees of
			 agencies under subchapter I of chapter 57 of title 5, United States Code, while
			 carrying out an assignment under subsection (d).
				(2)Source of
			 fundsExpenses incurred under paragraph (1) shall be paid from
			 amounts appropriated to the Federal Emergency Management Agency.
				(f)Termination of
			 assistanceThe availability of participants of the Law
			 Enforcement Assistance Force shall continue for a period equal to the shorter
			 of—
				(1)the period of the
			 major disaster (as defined in section 102 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5122)); or
				(2)1 year.
				(g)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out the provisions of this Act.
			
